         Case 1:18-cv-00954-CCR Document 27 Filed 03/26/19 Page 1 of 1



                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                             NEW YORK REGIONAL OFFICE
                                      200 VESEY STREET, SUITE 400
                                    NEW YORK, NEW YORK 10281-1022
                                                                                WRITER’S DIRECT DIAL LINE
                                                                                HAIMAVATHI V. MARLIER
                                                                                (212) 336-1055
                                                                                marlierh@sec.gov




                                                     March 26, 2019

VIA ECF
The Honorable Christina Clair Reiss
United States District Court
District of Vermont
P.O. Box 446
Burlington, VT 05402-0446

       Re:     SEC v. Grenda Group, LLC et al., 1:18-cv-00954-CCR

Dear Judge Reiss:

        Plaintiff Securities and Exchange Commission (the “Commission”) writes to respectfully
request that its attorneys, the undersigned and Kimberly Yuhas, be permitted to attend the
Scheduling Conference set for 11:30 a.m. on April 4, 2019 by telephone. Although it is our
preference to appear before Your Honor in person, my caseload, including a deposition in
another federal court litigation scheduled for April 3, 2019, makes travel to Buffalo on April 4,
2019 difficult. Counsel for defendants Grenda Group, LLC and Gregory Grenda does not oppose
this request.


                                             Respectfully submitted,

                                             /s/ Haimavathi V. Marlier

                                             Haimavathi V. Marlier
                                             Senior Trial Counsel


cc:    Joseph Makowski, Esq. (via email and ECF)
       Counsel for Grenda Group, LLC and Gregory Grenda
